IN THE COURT OF APPEALS OF IOWA

                                      No. 20-1367
                                Filed January 21, 2021


IN THE INTEREST OF L.S., J.S., and A.S.,
Minor Children,

K.L., Mother of L.S.,
       Appellant,

J.S., Father,
       Appellant.
________________________________________________________________


          Appeal from the Iowa District Court for Woodbury County, Mark C. Cord III,

District Associate Judge.

          A father and mother separately appeal the termination of their parental

rights. AFFFIRMED ON BOTH APPEALS.

          John S. Moeller of John S. Moeller, P.C., Sioux City, for appellant mother

of L.S.

          Molly Vakulskas Joly of Vakulskas Law Firm, P.C., Sioux City, for appellant

father.

          Thomas J. Miller, Attorney General, and Meredith L. Lamberti, Assistant

Attorney General, for appellee State.

          Meret Thali of Juvenile Law Center, Sioux City, attorney and guardian ad

litem for minor children.

          Considered by Vaitheswaran, P.J., May, J., and Vogel, S.J.*

          *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


VOGEL, Senior Judge.

       The father of A.S., born 2010; J.S., born 2015; and L.S., born 2017, appeals

the termination of his parental rights. The mother of L.S. separately appeals the

termination of her parental rights. Due to each parent’s unresolved addictions and

other problems, weighed against the children’s need for permanency, we affirm.

       The family came to the attention of the Iowa Department of Human Services

on April 24, 2019, on reports that the parents were using methamphetamine while

caring for the children. A drug pipe was subsequently found in their residence.

Both parents admitted to using methamphetamine, and both parents tested

positive for methamphetamine and amphetamines, with the father also testing

positive for marijuana. With a safety plan in place, the children were allowed to

remain in the home. However, the condition of the home “declined significantly,”

and the parents’ initial compliance with drug testing and offered services ceased.

The children were removed on May 30.

       Because the father is a member of the Soboba Band of Luiseño Indians,

the juvenile court found on September 13, 2019, that both the federal and state

Indian Child Welfare acts (ICWA) were applicable.1         On December 14, law

enforcement executed a search warrant on the home where both parents were

residing and found drugs and multiple items of drug paraphernalia. After more

than fifteen months of offered services and little progress by either parent to

resume the care of the children safely, the State petitioned for termination of both



1 The parties and juvenile court referenced the Iowa ICWA in the juvenile
proceedings, filings, and orders. Upon further inquiry, the Soboba Band of Luiseño
Indians was identified. The tribe intervened and participated in all hearings.
                                         3


parents’ parental rights. The juvenile court granted the petition, and the parents

separately appeal.

       We review termination proceedings de novo. In re C.B., 611 N.W.2d 489,

492 (Iowa 2000). “Our primary concern is the best interests of the child[ren].” In

re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

       The Mother’s Appeal.

       The mother’s rights were terminated under Iowa Code section

232.116(1)(h) and (l) (2020). Her only disagreement under both Code paragraphs

is whether there was clear and convincing evidence that L.S. could not be returned

to her care.2 Paragraph (h) allows termination if the child cannot be returned to

the parent’s care “at the present time.” Iowa Code § 232.116(1)(h). Paragraph (l)

allows termination if the child cannot be returned “within a reasonable period of

time.” Id. § 232.116(1)(l). Because paragraph (l) may imply a longer time frame,

we will focus on it.3 See In re L.H., 949 N.W.2d 268, 271–72 (Iowa Ct. App. 2020)



2  While the mother did briefly state that termination “is not in the child’s best
interest,” she did not give any facts or reasoning that would allow us to address
the assertion. See L.N.S. v. S.W.S., 854 N.W.2d 699, 703 (Iowa Ct. App. 2013)
(noting a party’s failure to present any substantive analysis or argument on an
issue waives the issue).
3 Under section 232.116(1)(l), the juvenile court may terminate parental rights if it

finds all of the following:
                (1) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96 and custody has been
       transferred from the child’s parents for placement pursuant to section
       232.102.
                (2) The parent has a severe substance-related disorder and
       presents a danger to self or others as evidenced by prior acts.
                (3) There is clear and convincing evidence that the parent’s
       prognosis indicates that the child will not be able to be returned to
       the custody of the parent within a reasonable period of time
       considering the child’s age and need for a permanent home.
                                          4

(considering termination under paragraph (l) and noting “we must consider the

[drug] treatment history of the parent to gauge the likelihood the parent will be in a

position to parent the child in the foreseeable future” (quoting In re N.F., 579

N.W.2d 338, 341 (Iowa Ct. App. 1998))); see also In re A.B., 815 N.W.2d 764, 774

(Iowa 2012) (“When the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record.”).

       After a May 1, 2019 substance-abuse evaluation, the mother began

treatment on May 6, but she was discharged the same day for failing to return to

treatment. An investigation into the home resulted in a founded report of denial of

critical care and failure to provide proper supervision, naming both parents as

responsible. Another founded report of dangerous substances named the mother

as the person responsible. A May 30 hair-stat drug test on L.S. was positive for

methamphetamine.        On June 19, the mother again tested positive for

methamphetamine and amphetamines.              She was diagnosed with severe

methamphetamine use disorder and severe cannabis use disorder. She soon

began inpatient treatment. On July 26, after the mother demonstrated progress,

L.S. was placed with the mother at the treatment center. In early September, the

mother transitioned to intensive outpatient treatment and moved into the maternal

grandmother’s home, with L.S. still in her care.




The mother focuses on the third element, that the child cannot be returned to her
custody “within a reasonable period of time.” Iowa Code § 232.116(1)(l)(3).
Because she does not challenge the juvenile court’s findings as to the first two
elements, including whether she has a “severe substance-related disorder,” we do
not consider those elements on appeal.
                                        5


      On September 13, the mother did not resist adjudication of L.S. as a child

in need of assistance (CINA). The order formally provided L.S. to be returned to

the care of the mother. But on October 3, the State moved to have L.S. transferred

to the Iowa Department of Human Services (DHS), noting the mother posted

videos on Facebook that showed “a significant lack of empathy, nurturing and

maturity.” The mother also allowed the father to care for L.S., even though the

father admitted he continued to actively use methamphetamine. On November 13,

the service provider noted the mother “has not been consistently participating in

substance abuse treatment.” Text messages between DHS and the mother show

the mother resisted random drug testing and expressed indifference about missing

group and individual therapy sessions.      The mother failed to appear at the

November 19 dispositional hearing, and her attorney reported he had been unable

to reach her since the prior month’s court hearing. After the November hearing,

the court ordered custody of L.S. to be transferred to DHS for out-of-home

placement. On November 20, the mother was discharged from treatment for

noncompliance. The service provider noted the mother “reported relapsing on

meth about a week prior to” December 10.

      The January 13, 2020 progress report stated the mother “has not been

consistent in tending to her mental health needs.”      During her February 10

substance-abuse     evaluation,   the   mother    admitted    she    was    using

methamphetamine daily and marijuana a few times per month. On March 4, she

was admitted to another treatment center. She completed this treatment program

without issue, and on April 30 she transitioned to outpatient treatment and moved

into the maternal grandmother’s home. However, she entered intensive outpatient
                                          6


treatment at another facility on May 4. Prior to the termination hearing, the DHS

worker summarized the mother’s journey in addressing her issues with substance

abuse, mental health, employment, and housing. While progress had been made

in the mother’s most recent substance-abuse and mental-health issues, the worker

opined that the mother still did not have the ability to parent L.S. safely. The court

agreed, finding the mother was now consistently attending therapy, but “her

participation was limited. She had made no progress on her assignments, which

included meeting attendance and managing anxiety. . . . [She] appeared to be

unmotivated, yet she stated she was. [She] lacked insight to her disease and was

at high risk of relapse.”

       On appeal, the mother focuses on her recent progress in substance-abuse

treatment. Indeed, the most recent progress report from the treatment provider,

dated July 20, 2020, noted that since the end of May she “has attended 14 of 16

group sessions and 4 of 5 scheduled individual sessions.           She has actively

participated in all sessions and has appeared engaged in her treatment program.”

While we commend the mother on her recent progress, it cannot erase her history

of being in and out of treatment several times during the fifteen months of DHS-

offered services. When the mother showed progress in the past and L.S. was

returned to her care, such progress was short-lived and L.S. was soon again

removed. Furthermore, the juvenile court found, and we agree, there was no

evidence the mother was participating in mental-health services or had been able

to stabilize her life outside of a structured treatment setting. On our de novo

review, we agree clear and convincing evidence establishes that L.S. cannot

returned to the mother’s custody within a reasonable period of time considering
                                         7

the child’s age and need for a permanent home.                    See Iowa Code

§ 232.116(1)(l)(3). We affirm the termination of the mother’s parental rights to L.S.

       The Father’s Appeal.

       The father’s parental rights were terminated under Iowa Code section

232.116(1)(e), (f), (h) and (l). Under paragraphs (f), (h) and (l), the father only

contests his ability to have the children returned to his care either “at the present

time” under paragraphs (f) and (h) or “within a reasonable period of time” under

paragraph (l).   As with the mother’s appeal, we will focus our discussion on

paragraph (l).

       Like the mother, the father’s substance-abuse issues have been a concern

throughout these proceedings.      The father has admitted to suffering from a

substance-abuse addiction as well as a gambling addiction. He completed an

inpatient substance-abuse treatment program in Florida in March 2020. Although

he signed up for outpatient treatment upon his return to Iowa, he admitted he had

not been attending. In a report dated June 24, a service provider noted the father

failed to attend any one-on-one sessions or outpatient substance-abuse treatment

during the reporting period. Because the father has not shown any sustained

progress in addressing his addictions, we find clear and convincing evidence the

children cannot be returned to his care within a reasonable time.            See id.

Therefore, the statutory grounds for termination are satisfied.

       The father’s appeal takes on an additional argument not asserted in the

mother’s appeal—the overlay of the protection of the Iowa ICWA. See Iowa Code

ch. 232B. He asserts the juvenile court erred in finding the State made “active

efforts” to avoid termination under Iowa Code section 232B.5(19). Under the Iowa
                                         8


ICWA, the juvenile court may not terminate parental rights over an Indian child

“unless the evidence of active efforts shows there has been a vigorous and

concerted level of casework beyond the level that typically constitutes reasonable

efforts as defined in sections 232.57 and 232.102.” Iowa Code § 232B.5(19).

“Active efforts shall utilize the available resources of the Indian child’s extended

family, tribe, tribal and other Indian social service agencies, and individual Indian

caregivers.” Id. “While the ICWA focuses on preserving Indian culture, it does not

do so at the expense of a child’s right to security and stability.” In re C.A.V., 787

N.W.2d 96, 104 (Iowa Ct. App. 2010).

       Even before the children were found to be CINA, the adjudicatory court

found active efforts had been made to avoid the need for continued out-of-home

placement, but those efforts were unsuccessful. The father did not challenge the

efforts made prior to filing this appeal, and therefore, his belated assertion is not

preserved.   We have previously determined “nothing in ICWA expressly or

impliedly preempts a state’s error preservation rules.” In re J.D.B., 584 N.W.2d

577, 581 (Iowa Ct. App. 1998)

       Even if the father had preserved error, we agree with the juvenile court’s

finding that active efforts were made. DHS recognized the tribal ties prior to the

CINA adjudication, and the tribe has been involved throughout this proceeding.

The many services offered to the father included mental-health and substance-

abuse counselors, support group meetings, healthy family and friend supports, a

Boys Town consultant, and DHS workers. The father admitted to not engaging

with ongoing substance-abuse and mental-health services, and he struggled with

confirming his attendance for supervised visits with the children or even
                                             9


remembering the times to attend visitation. The DHS report filed July 21 noted,

“There is not evidence that [the father] has participated in any activities to support

his sobriety since his return from inpatient treatment,” which was four months

earlier. The juvenile court found the father has had “a slew of in-home workers in

this case.” On our de novo review, we agree with the juvenile court that active

efforts had been made “to provide remedial services and rehabilitative programs

designed to prevent the breakup of this Native American family” and that “all tribally

appropriate family preservation alternatives have been exhausted.”

         Finally the father argues that it is not in the children’s best interests that his

rights be terminated, asserting a guardianship would be a better resolution. To

support his position, he cites to the position taken by the tribe asserted in the lower

court proceedings that preserving his parental rights would allow the children to

access tribal resources.4 As to the children’s best interests in general, we agree

with the juvenile court for the reasons expressed above that “continued custody of

these children by the parent or Indian custodian is likely to result in serious

emotional or physical damage to these children.” As to a guardianship, the juvenile

court found,

         There is no evidence [the father] has maintained contact with the
         Tribe outside of these proceedings or taught his children the customs
         and culture of the Tribe. [He] has had [nine-and-one-half, five, and
         two-and-one-half] years to establish paternity and enroll his children
         in the Tribe so they could begin receiving those benefits. He has
         failed to do so. It does not appear [the father] is as concerned about
         his children’s contact with the Tribe as the Tribe is. The children’s
         enrollment is dependent upon [the father] being the biological father
         of each of these children. The [qualified expert witness] attempted
         to contact [the father], to no avail. This court is not convinced [the


4   As an intervenor, the tribe did not appeal.
                                          10


       father] will follow through now, when he has failed to follow through
       for the past 10 years.

In making these findings, the juvenile court relied on a host of reports filed without

objection throughout these proceedings. These reports detailed the State’s efforts

to assist the father in enrolling the children in the tribe. The father provided no

evidence of his interest in pursuing his contact with the tribe. The children are all

placed with extended family members, and they are reported to be doing well.

Although guardianship is an alternative that may be appropriate in some situations,

this is not one.    “[A] guardianship is not a legally preferable alternative to

termination.” In re A.S., 906 N.W.2d 467, 472 (Iowa 2018) (quoting In re B.T., 894

N.W.2d 29, 32 (Iowa Ct. App. 2017)). These children need permanency. See id.

at 478 (“The child . . . deserves a normal life with an adoptive family. The child’s

grandparents or other relatives may seek to adopt the child.”). We agree with the

juvenile court termination is in the best interests of these children.

       We affirm the termination of both parents’ parental rights.

       AFFIRMED ON BOTH APPEALS.